NO. 07-09-0064-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JULY 20, 2009
______________________________

GUSTAVO MENDOZA GALLARDO,

                                                                                                           Appellant

V.

THE STATE OF TEXAS,

                                                                                                           Appellees
______________________________

FROM THE 64th DISTRICT COURT OF HALE COUNTY;

NO. A17752-0808; HON. ROBERT W. KINKAID, JR., PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          Appellant Gustavo Mendoza Gallardo appeals from his conviction for the offense
of driving while intoxicated.  On May 11, 2009, the clerk’s record was filed.  The reporter’s
record was due on May 18, 2009.  On May 26, 2009, this Court notified the reporter by
letter that the record had not been filed and to advise the Court of the status of the record
on or before June 5, 2009.  On June 5, 2009, the reporter filed a motion for extension of
time to file the record, which was granted to July 6, 2009, with the admonition that no
further extensions would be granted.  To date, no reporter’s record has been filed.
          Accordingly, we abate this appeal and remand the cause to the 64th District Court
of Hale County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine:
when the reporter’s record can reasonably be transcribed into
written form and filed in a manner that does not further delay
the prosecution of this appeal or have the practical effect of
depriving the appellant of their right to appeal.
 

          The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be
developed a supplemental clerk’s record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter’s record transcribing the evidence and arguments presented at the
aforementioned hearing, if any.  Additionally, the district court shall then file the
supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this
court on or before August 19, 2009.  Should further time be needed by the trial court to
perform these tasks, then same must be requested before August 19, 2009.
          It is so ordered.
                                                                           Per Curiam
 
Do not publish.